DETAILED ACTION
This office action is in response to applicant’s submission filed on 05/31/2019, which has an effective filing date of 05/31/2019. Claims 1-20 are pending and are directed towards system, method, and computer product for Anonymous Rating Structure for Database.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities: 
	A.	In paragraph 34, line 11-12, “the transaction is executed to validate the transaction” should read “the endorsement policy is executed to validate the transaction”.
	B.	In paragraph 40, line 7, missing a period at end of sentence.
	C.	In paragraph 43, line 8, “prefix search tee” should read “prefix search tree”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Anonymous Reputation System for IIoT-Enabled Retail Marketing Atop PoS Blockchain), hereinafter Liu, published on Feb. 12, 2019 in view of Micali et al. (US Pub. 2019/0147438), hereinafter Micali, filed on May 4, 2017.
	Regarding claim 1, Liu teaches a system, comprising: 
an executing client (section VIII.B, para 2, line 1-7; user nodes), configured to: 
generate a blockchain transaction comprising an anonymous rating related to an authorizing client (section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain); 
Liu does not teach generate a blockchain transaction comprising a root node value
a root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide computing the root value of a Merkle tree associated with a transaction block as part of a payment.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches a blockchain network, comprising: a shared ledger (section IV.D, para 1, line 1-9; blockchain is a public ledger maintained by a peer-to-peer network), comprising: 
a lookback key (section VI.B, para 1, line 1-15; consumers can make purchases and obtain keys for use in making anonymous review for the transaction); and 
Liu does not teach a merkle tree that corresponds to a supplier, the merkle tree comprising a merkle tree root node value stored in the lookback key; and 
a byte-wise prefix search tree of a fixed depth, configured to store valid historical values for the lookback key; and

a byte-wise prefix search tree of a fixed depth, configured to store valid historical values for the lookback key (para 784, line 1-6 and para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches a smart contract, configured to: receive the blockchain transaction; add the anonymous rating to the shared ledger (section VI, para 2, 
	Regarding claim 2, Liu and Micali teaches system of claim 1.
	Liu does not teach the smart contract is further configured to: 
define a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes; 
initialize a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined; and 
update the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract.
	Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
define a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes (para 95, line 1-5 and para 96, line 1-7; produce k-bit key as a secret key to authenticate information); 
initialize a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 3, Liu and Micali teaches system of claim 2.
	Liu does not teach the smart contract comprises a valid historical value assert call and is further configured to: 
verify the root node value using the valid historical value assert call on the lookback key storing the merkle tree root node value; 
execute a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call; 
determine the byte-wise prefix search tree comprising the new value, and in response: indicate success for the valid historical value assert call; and 

exit the smart contract execution with a failure, 
wherein a number of steps of the search and update operations being at most the fixed depth of the byte-wise prefix search tree, wherein the fixed depth of the prefix search tree comprises the fixed length value of the lookback key.
	Micali teaches the smart contract comprises a valid historical value assert call and is further configured to (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree): 
verify the root node value using the valid historical value assert call on the lookback key storing the merkle tree root node value (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
execute a search for a value on the byte-wise prefix search tree, in response to the valid historical value assert call (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree); 

determine the byte-wise prefix search tree not comprising the new value, and in response (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exit the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 
wherein a number of steps of the search and update operations being at most the fixed depth of the byte-wise prefix search tree, wherein the fixed depth of the prefix search tree comprises the fixed length value of the lookback key (para 784, line 1-6 and para 95, line 1-5 and para 96, line 1-7; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key and produce k-bit key as a secret key to authenticate information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to 
Regarding claim 4, Liu and Micali teaches system of claim 3.
	Liu teaches the blockchain transaction comprises the proof and a nullifier, wherein the proof provides an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a rating token and identity credential and retailers cannot recover the identity of a consumer since consumer identity is not associated with the rating token), wherein the smart contract is further configured to:
	Liu does not teach the nullifier corresponds to a new leaf node of the merkle tree 
	verify the proof with the root node value and the nullifier;

verify the proof with the root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present);
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Liu teaches in response to the smart contract adds the anonymous rating to the shared ledger, the smart contract is further configured to (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger):
Liu does not teach mark the nullifier as used; and 
store the marked nullifier to the shared ledger.

store the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information about users for Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information about users for Merkle search tree.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 5, Liu and Micali teaches system of claim 4.
	Liu teaches the blockchain transaction comprises a signed transaction, wherein the smart contract is further configured to (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 
verify the signature without revealing the executing client identity (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; verify signing key 
Regarding claim 6, Liu and Micali teaches system of claim 3.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof, wherein the smart contract is further configured to: 
verify the nullifier has not been previously used; and 
verify the root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 

verify the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verify the root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 7, Liu and Micali teaches system of claim 3.
Liu does not teach the smart contract is further configured to: 

in response to verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to:
Micali teaches the smart contract is further configured to (para 50, line 1-15; smart contract systems for a shared ledger): 
verify that the root node value is one of the current or a previous merkle tree root node values (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and 
in response to verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer): 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so 
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain); and
Liu does not teach in response to not verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to: 
exit smart contract execution with a failure.
 	Micali teaches in response to not verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the 
Regarding claim 8, Liu teaches a method, comprising: 
receiving, from an executing client, a blockchain transaction comprising an anonymous rating related to an authorizing client, a proof, and a nullifier, and in response (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a merkle tree root node value
executing, by a smart contract, a valid historical value assert call on a lookback key storing the merkle tree root node value; 
verifying, through a valid historical value assert call, that the merkle tree root node value is a current or previous value of the merkle tree root node value; 
verifying the proof with the merkle tree root node value and the nullifier;
Micali teaches a merkle tree root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)

verifying, through a valid historical value assert call, that the merkle tree root node value is a current or previous value of the merkle tree root node value (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
verifying the proof with the merkle tree root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given node value on the search tree and determine if the node value is present or is empty);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on the search tree and determine if the node value is present or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.

Liu does not teach marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches marking the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
storing the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information on the Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 9, Liu and Micali teaches method of claim 8.

initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined; and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract.
	Micali teaches defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes (para 50, line 1-15 and para 95, line 1-5 and para 96, line 1-7; smart contract systems for a shared ledger for producing k-bit key as a secret key to authenticate information); 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract (para 834, line 1-14 and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 10, Liu and Micali teaches method of claim 9.
Liu does not teach receiving, from the smart contract, the valid historical value assert call; 
executing a search for a value on the byte-wise prefix search tree; 
in response to determining the byte-wise prefix search tree comprising the value: indicating success for the valid historical value assert call; and 
in response to determining the byte-wise prefix search tree not comprising the value: 
exiting the smart contract execution with a failure, 

Micali teaches receiving, from the smart contract, the valid historical value assert call (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
executing a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree); 
in response to determining the byte-wise prefix search tree comprising the value: indicating success for the valid historical value assert call (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
in response to determining the byte-wise prefix search tree not comprising the value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 11, Liu and Micali teaches method of claim 10.
	Liu teaches the proof providing an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a 
Liu does not teach the nullifier corresponds to a new leaf node of the merkle tree 
Micali teaches the nullifier corresponds to a new leaf node of the merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 12, Liu and Micali teaches method of claim 11.
	Liu teaches the blockchain transaction comprises a signed transaction, wherein the smart contract is further configured to (section VI.A, para 1, line 1-14 and section VI.B, para 1, line 1-15; sign transactions on blockchain network involving smart contracts): 
verifying, by the smart contract, the signature without revealing the executing client identity (section VI.A, para 1, line 1-14 and section VI.B, para 1, 
Regarding claim 13, Liu and Micali teaches method of claim 10.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof, wherein the smart contract is further configured to: 
verify the nullifier has not been previously used; and 
verify the root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 

verify the nullifier has not been previously used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verify the root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 14, Liu and Micali teaches method of claim 10.
Liu does not teach verifying the root node value is one of the current or the previous merkle tree root node value comprising: 

in response to verifying the root node value is one of the current or the previous merkle tree root node value, the method further comprising:
Micali teaches verifying the root node value is one of the current or the previous merkle tree root node value comprising (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
calling, by the smart contract, a query on the current and previous values of the key that stores the merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty); and 
in response to verifying the root node value is one of the current or the previous merkle tree root node value, the method further comprising (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the 
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain); and
Liu does not teach in response to not verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to: 
exit smart contract execution with a failure.
 	Micali teaches in response to not verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to 
	Regarding claim 15, Liu teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (section III.B, para 1, line 1-7; laptop with processor and memory embedded with Java cryptography):
receiving, from an executing client, a blockchain transaction comprising an anonymous rating related to an authorizing client, a proof, and a nullifier, and in response (section V.E, para 1, line 1-8 and section VIII.B, para 2, line 1-7; user nodes serve as consumers that can make anonymous review of transactions with authority nodes that serve as retailers to the blockchain and where consumer can obtain a rating token and identity credential):
Liu does not teach a merkle tree root node value
executing, by a smart contract, a valid historical value assert call on a lookback key storing the merkle tree root node value; 
verifying, through a valid historical value assert call, that the merkle tree root node value is a current or previous value of the merkle tree root node value; 

Micali teaches a merkle tree root node value (para 367, line 1-9 and para 368, 1-12; compute the root value of a Merkle tree associated with a transaction block as part of a payment)
executing, by a smart contract, a valid historical value assert call on a lookback key storing the merkle tree root node value (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
verifying, through a valid historical value assert call, that the merkle tree root node value is a current or previous value of the merkle tree root node value (para 834, line 1-14 and para 868, line 1-9; Merkle tree includes a root value that is placed in a signature key, where a node value can be searched on a search tree to determine if the value is present); 
verifying the proof with the merkle tree root node value and the nullifier (para 868, line 1-9 and para 869, line 1-8; search for a given node value on the search tree and determine if the node value is present or is empty);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given node value on 
 Liu teaches adding the anonymous rating to a shared ledger (section VI, para 2, line 1-11 and VI.B, para 1, line 1-15; consumer can make anonymous review of a transaction to a smart contract on a public ledger);
Liu does not teach marking the nullifier as used; and 
storing the marked nullifier to the shared ledger.
Micali teaches marking the nullifier as used (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
storing the marked nullifier to the shared ledger (para 875, line 1-7 and para 880, line 1-11; perform insertions/deletions/searches about status information on the Merkle search tree).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide performing insertions/deletions about status information on the Merkle search tree.  Doing so would allow for the 
Regarding claim 16, Liu and Micali teaches computer product of claim 15.
Liu does not teach defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes; 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined; and 
updating the byte-wise prefix search tree with a new value of the corresponding lookback key written by the smart contract.
	Micali teaches defining, by the smart contract, a particular key to be the lookback key, wherein the lookback key comprising a fixed length value in bytes (para 50, line 1-15 and para 95, line 1-5 and para 96, line 1-7; smart contract systems for a shared ledger for producing k-bit key as a secret key to authenticate information); 
initializing a byte-wise prefix search tree stored in the shared ledger to the value of the lookback key after it is defined (para 834, line 1-14 and para 880, line 1-11; the Merkle search tree is constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key); and 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 17, Liu and Micali teaches computer product of claim 16.
Liu does not teach receiving, from the smart contract, the valid historical value assert call; 
executing a search for a value on the byte-wise prefix search tree; 
in response to determining the byte-wise prefix search tree comprising the value: indicating success for the valid historical value assert call; and 
in response to determining the byte-wise prefix search tree not comprising the value: 
exiting the smart contract execution with a failure, 

Micali teaches receiving, from the smart contract, the valid historical value assert call (para 50, line 1-15 and para 868, line 1-9; smart contract systems for a shared ledger, where searching for a value can be done on a search tree); 
executing a search for a value on the byte-wise prefix search tree (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree); 
in response to determining the byte-wise prefix search tree comprising the value: indicating success for the valid historical value assert call (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is present); and 
in response to determining the byte-wise prefix search tree not comprising the value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine the value is not present): 
exiting the smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system), 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide Merkle search tree constructed to store specific values of depth k with each value of k-bit string, such as root value placed in a signature key.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 18, Liu and Micali teaches computer product of claim 17.
Liu teaches the proof providing an indication that the executing client possesses the random secret, wherein the anonymous rating is not linked to an identity of the executing client, wherein the authorizing client is unable to determine the executing client identity (section V.E, para 1, line 1-8 and section VII.B, para 1, line 1-18; a consumer can leave a rating score for retailer using a 
Liu does not teach the nullifier corresponds to a new leaf node of the merkle tree 
Micali teaches the nullifier corresponds to a new leaf node of the merkle tree (para 834, line 1-14 and para 868, line 1-9; a node in a Merkle search tree can contain a value or is empty)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide a node in a Merkle search tree can contain a value or is empty.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Regarding claim 19, Liu and Micali teaches computer product of claim 17.
Liu teaches the proof comprises a zero-knowledge proof (section VII.B, para 1, line 1-18; identity token comprises zero-knowledge property)
	Liu does not teach the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof, wherein the instructions cause the processor to further perform: 

verifying the root node value is one of a current or a previous merkle tree root node value.
	Micali teaches the nullifier corresponds to an undisclosed leaf node in the merkle tree, wherein the proof comprises proof that does not identify a merkle tree leaf node to use to verify the proof (para 868, line 1-9 and para 869, line 1-8 and para 875, line 1-7; search for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user), 
verifying, by the smart contract, the nullifier has not been previously used (para 50, line 1-15 and para 868, line 1-9 and para 869, line 1-8; smart contract systems for a shared ledger for searching for a given value on the search tree and determine if the value is present and where stored value can contain status information about the user); and 
verifying the root node value is one of a current or a previous merkle tree root node value (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty).

Regarding claim 20, Liu and Micali teaches computer product of claim 17.
Liu does not teach verifying the root node value is one of the current or the previous merkle tree root node value comprising: 
calling, by the smart contract, a query on the current and previous values of the key that stores the merkle tree root node value; and 
in response to verifying the root node value is one of the current or the previous merkle tree root node value, the method further comprising:
Micali teaches verifying the root node value is one of the current or the previous merkle tree root node value comprising (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 

in response to verifying the root node value is one of the current or the previous merkle tree root node value, the method further comprising (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty and return an answer):
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
	Liu teaches add the anonymous rating to the shared ledger (section VI.B, para 1, line 1-15; after obtaining rating token, the smart contract adds the anonymous review for transaction to blockchain); and

exit smart contract execution with a failure.
 	Micali teaches in response to not verifying that the root node value is one of the current or the previous merkle tree root node values, the smart contract is further configured to (para 868, line 1-9 and para 869, line 1-8; search for a given value on the search tree and determine if the value is present or is empty): 
exit smart contract execution with a failure (para 50, line 1-15 and para 890, line 1-7; smart contract systems for a shared ledger determine that a value is not a valid value of a user in the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Micali to provide searching for a given value on the search tree and determine if the value is present and return an answer.  Doing so would allow for the verification of electronic payments for sequence of transaction blocks, as recognized by Micali.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: El Kaafarani et al. (US Pub. 2020/0349616) discloses an anonymous reputation system for managing user reviews; Gill (US Pub. 2017/0337287) discloses rating or voting and maintaining anonymity of responder; Kraemer et al. (US Pub. 2018/0069849) discloses reputation management including individuals who provide reputation feedback on service. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492